Citation Nr: 1706612	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-01 312	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for internal derangement of the left knee, currently rated as 10 percent disabling.

2. Entitlement to an increased rating for residuals of spontaneous pneumothorax, currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, acting on behalf of the RO in Atlanta, Georgia.  Jurisdiction was subsequently transferred to the RO in Pittsburg, Pennsylvania. 

In October 2012, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file. 

In May 2014, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims.

The Board notes the Veteran is presently unrepresented.  In August 2015, the Veteran's private attorney properly withdrew his representation prior to the return of this appeal to the Board.  See 38 C.F.R. §§ 14.631, 20.608 (2016).  

The Board acknowledges that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability is part and parcel of every increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran expressly raised a TDIU claim during the course of this appeal, the Board notes that it has been separately adjudicated by the RO in an unappealed August 2010 rating decision.  See January 2010 Notice of Disagreement; see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that bifurcation of a claim for TDIU from the initial claim for benefits is permissible).  Consequently, no further consideration by the Board of an entitlement to TDIU is warranted.

The Board notes that, in an April 2016 rating action issued by the Decision Review Officer (DRO) at the RO, the Veteran was awarded separate service connection for limitation of extension of the service-connected left knee.  This was assigned a 10 percent disability evaluation, effective October 3, 2014.  The Veteran has not disagreed with the evaluation assigned or with its effective date.  Therefore, the issue of entitlement to a separate evaluation for limitation of extension is not before the Board at this time.
 
The Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The most probative medical evidence of record pertinent to the appeal period does not show recurrent subluxation or lateral instability of the left knee.

2. The most probative medical evidence of record shows left knee extension of 10 degrees.

3. The most probative medical evidence of record pertinent to the appeal period shows resolution of the Veteran's spontaneous pneumothorax.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent disabling for internal derangement of the left knee have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code 5299-5257 (2016).

2. The criteria for a rating in excess of 10 percent disabling for residuals of spontaneous pneumothorax have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.97 Diagnostic Code 6899-6604 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the January 2010 adjudication of the claims, an October 2009 letter was sent to the Veteran, which fully addressed all notice elements with respect to the claims on appeal.  These letters also provided information as to what evidence was required to substantiate the claims, the respective responsibilities of the VA and the Veteran, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if the claims are granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran requested the record remain open for 60 days following the October 2012 Board videoconference hearing to submit additional evidence, more specifically records pertaining to an exhale study, he did not submit any new evidence during that time.  See October 2012 Hearing Transcript at 3; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  However, the Board notes the VA obtained some documentation from Atlanta VAMC pertaining to an exhale study, which have been associated with the claims file.  

Subsequently, in January 2013, the Veteran filed a Motion to Extension of Time to Submit Evidence (Motion) indicating that he would like the opportunity to submit treatment records from Hampton VAMC.  The Board granted this Motion in March 2013, allowing the Veteran an additional 60 days to submit additional evidence.  The Board notes that treatment records from Hampton VAMC have been associated with the claims file.
The claims file contains the Veteran's lay statements in support of the claims, VA examination reports, and treatment records pertinent to this appeal period.  The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  

The Veteran was afforded VA examinations in November 2009 and October 2014 in connection with his claims.  Additionally, a VA Addendum Opinion was issued in March 2015 with respect to the October 2014 VA examination.  In regards to each respective VA examination report and opinion, because they were prepared by competent medical professionals, who considered the Veteran's lay statements and medical history and provided an opinion with a rationale, the Board finds that the VA examinations are adequate to adjudicate the Veteran's claims.  Moreover, the Veteran has not asserted the VA examinations were inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Further, in accordance with the Board's remand directives, the RO obtained VA treatment records from September 2013 to the present.  As such, the Board finds there has been substantial compliance with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as noted above, the Veteran was afforded a hearing before the Board in October 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010); 38 C.F.R. § 3.103(c)(2).  In this matter, the VLJ identified the issues to the Veteran, elicited testimony from the Veteran regarding the elements of a claim for an increased rating, and permitted the record to remain open for an additional 60 days to give the Veteran an opportunity to submit additional evidence.  See October 2012 Hearing Transcript.  Moreover, the Veteran has not asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  


II. Applicable Laws and Regulations

Disability evaluations are governed by the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), wherein separate rating codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4, § 4.27 (2016).  When an unlisted disease or injury, or residual condition is at issue, it will be rated by analogy.  38 C.F.R. § 4.27 (2016).  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with the criteria listed in the Rating Schedule, which is based upon the average impairment of earning capacity resulting from service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When a question arises as to which two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Id.  Any reasonable doubt regarding the degree of disability is resolved in the veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

While a veteran's entire history is reviewed when assigning an initial disability rating, where service connection has already been established and an increase in the rating assigned is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C. § 5110 (West 2014).  

It is possible for a veteran to be awarded separate disability ratings for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Fenderson, 12 Vet. App. at 126-27.  In fact, in determining the present level of a disability for any increase rating claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Consideration must also be given to increased evaluations under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions). 

III. Internal Derangement of the Left Knee

The Veteran contends that his internal derangement of his left knee has worsened.  See October 2012 Hearing Transcript at 3; see also September 2009 Statement in Support of Claim.

Under Diagnostic Codes 5299-5257, a 10 percent rating is warranted if there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted if there is moderate recurrent subluxation or lateral instability, and 30 percent rating is warranted if there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (2016).

At the October 2012 Board videoconference hearing, the Veteran testified that his left knee has worsened since his November 2009 VA examination as a result of his right below the knee amputation.  See October 2012 Hearing Transcript at 3, 13, 14.  He explained that he is getting a lot of wear and tear on his left side because of his right side being "messed up."  Id. at 4.  He stated his left knee slips at times and grinds a little bit causing pain.  Id. at 3.  The Veteran clarified that when his left knee slips, it becomes loose causing him to lose his balance and fall.  Id. at 5.  The Veteran reported that, as a result of the pain, he is taking Hydrocodone and Acetaminophen.  Id. at 4.  He advised that on his bad days, if has his right leg prosthetic on, he uses crutches to relieve the left knee pain.  Id. at 5.  However, when he does not have his right leg prosthetic on, the Veteran uses his wheelchair.  Id.  The Veteran described his left knee pain was about a seven, except when he experiences a flare-up, then it is about a nine.  Id. at 13-14.  He also stated he is not able to stretch his left knee out all the way.  Id. at 14.

The Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent, the Board finds the Veteran's lay statements regarding the symptoms his internal derangement of the left hip competent and credible.  However, the Board is unable to accord the Veteran's lay statements any probative weight because it does not address his symptomatology in terms of the criteria described in 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  In that respect, the Veteran is not competent to render a medical diagnosis or opinion on complex medical questions of recurrent subluxation and lateral instability.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis). 

With respect to the rating criteria prescribed by Diagnostic Code 5299-5257, the most probative medical evidence of record are the November 2009 and October 2014 VA Examination Reports.  

The Veteran was afforded a VA examination in November 2009.  See November 2009 VA Examination report.  At that time, the examiner noted the Veteran had a linear superficial scar on his left knee from surgery measuring 16 centimeters (cm) by 1.5 cm.  Id.  She advised there was no limitation of motion or function due to the scar.  Id.  While the Veteran had a prosthetic right leg and used a cane because of the pain in his left knee and the prosthetic, the examiner noted the Veteran's walk was normal and there were no signs of abnormal weight bearing or breakdown.  Id.

The examiner indicated the Veteran was able to perform repetitive-use testing on both the right and left knees.  Id.  Following repetitive use testing, while the examiner noted there was no additional limitation of function in the right knee, she determined there was additional limitation of function in the left knee.  Id.  Specifically, the examiner noted that pain had a major functional impact following repetitive use testing.  Id.  However, the examiner did not report with specificity, in terms of degrees of flexion or extension, what the Veteran's limitation of function was.  Id.  The examiner also found that medial/lateral collateral ligaments stability, anterior/posterior cruciate ligaments stability, and medial/lateral meniscus stability tests were all within normal limits for both knees.  Id.

With respect to the left knee, the examiner noted that while there was tenderness, it showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Id.  While the left knee revealed crepitus (a cracking or popping sound in the joint), the examiner stated there was neither genu recurvatum (a deformity of the knee joint) nor locking pain.  Id.  Additionally, the examiner determined there was no ankylosis of the left knee.  Id.

The Veteran was afforded a second VA examination in October 2014.  See October 2014 VA Examination Report.  At the October 2014 VA examination, the Veteran demonstrated the following initial range of motion (ROM), right knee flexion of 80 degrees, with objective evidence of painful motion beginning at 80 degrees, and right knee extension of 15 degrees, with objective evidence of painful motion beginning at 25 degrees.  Id.  He demonstrated left knee flexion of 105 degrees, with objective evidence of painful motion beginning at 105 degrees, and left knee extension of 10 degrees, but no objective evidence of painful motion was noted.  Id.  

The examiner noted the Veteran was able to perform repetitive-use testing with three repetitions.  Id.  Post-test, the Veteran demonstrated the following ROM, right knee flexion of 75 degrees and right knee extension of 15 degrees.  Id.  He demonstrated left knee flexion of 100 degrees and left knee extension of 10 degrees.  Id. 

While the examiner was not able to test the Veteran's right knee for joint stability due to the amputation below the right knee, the left knee join stability tests revealed normal anterior, posterior instability, and medial-lateral stability.  Id. 

The examiner also noted the Veteran had tenderness or pain to palpation for joint line or soft tissues; his muscle strength for knee flexion and knee extension were 4/5 in the right knee and 5/5 in the left knee; there was no evidence or history of recurrent patellar subluxation or dislocation; he has not had any meniscal conditions or surgical procedures for such a condition; and he had a scar related to the condition or to the treatment of the condition, which was not greater than 39 square cm.  Id.  Further the examiner noted, the Veteran used assistive devices for locomotion; crutches, cane, and wheelchair.  Id.

The examiner concluded the Veteran's functional impairment was not such that no effective function remained other than that which would be equally well served by amputation or prosthesis.  Id.

With respect to the Mitchell criteria, the examiner explained that she could not, without resorting to mere speculation, determine or accurately estimate the degree of limitation of motion with flare-ups of pain, fatigue, weakness or lack, of coordination.  Id.

Neither VA examination showed any recurrent subluxation or lateral instability.  While the Veteran has submitted medical treatment records pertinent to the appeal period indicating reports of left knee pain, none of these records contradict the findings of the November 2009 or October 2014 VA examiners.  Rather, a July 2009 VA Orthopedic Surgery Consult is consistent with the VA examiners' findings.  In the July 2009 VA Orthopedic Surgery Consult, the physician noted the Veteran's report of left knee pain.  Upon examination, the physician noted there was adequate ROM despite detecting crepitus on active ROM.  See July 2009 VA Orthopedic Surgery Consult.  Further, the physician found no left knee fracture, dislocation or joint effusion.  Id.

The Board finds there is no evidence indicating the severity of the Veteran's internal derangement of the left knee has fluctuated during this appeal period.  Consequently, the Board does not need to consider the possibility of a staged rating with respect to the internal derangement of the left knee.  See Hart, supra.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for an increased rating for internal derangement of the left knee, currently rated as 10 percent disabling.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  

Even though the Board finds that an increased rating for internal derangement of the left knee is not warranted, the Board's inquiry does not end here.  Next, the Board must also consider increased evaluations under other potentially applicable diagnostic codes.  See Schafrath, supra.  

In doing so, the Board notes that the VA General Counsel has held that a veteran who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.71a.  Diagnostic Code 5003 is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a.  "Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016);  see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Court has clarified that "functional loss caused by pain is to be rated at the same level as if the functional loss were caused by some other factor (e.g., deformity, adhesion, atrophy, tendon-tie-up [sic]) that actually limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). 

However, as noted above, the RO has already awarded the Veteran a separate 10 percent disability evaluation for the related limited extension of the left knee.  Therefore, this issue has been resolved and is not before the Board for appellate consideration at this time.

As there is no evidence indicating a fluctuation of the Veteran's left knee extension during this appeal period, the Board does not need to consider the possibility of a staged rating.  See Hart, supra.

The Board has also considered whether this case should be referred for consideration of extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).   Referral is appropriate when the disability picture is so exceptional or unusual that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected internal derangement of the left knee with the established criteria found in the Rating Schedule.  The Board finds the rating criteria fully address the severity and symptomatology reported by the Veteran and noted by medical professionals.  Therefore, a referral for extraschedular evaluation is not required.  38 C.F.R. § 3.321(b)(a).

IV. Residuals of Spontaneous Pneumothorax

The Veteran contends that his spontaneous pneumothorax has worsened.  See generally October 2012 Hearing Transcript; see also September 2009 Statement in Support of Claim.

Under Diagnostic Code 6899-6604, a 10 percent rating is warranted if forced expiratory volume in one second (FEV-1) is 71 to 80 percent of predicted value; or, the ratio of FEV-1 to forced vital capacity (FVC) is 71 to 80 percent; or, if carbon monoxide in a single breath (DLCO (SB)) is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent predicted; or, FEV-1/FVC is 56 to 70 percent; or, DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted if FEV-1 is 40 to 55 percent predicted; or, FEV-1/FVC is 40 to 55 percent; or, DLCO (SB) is 40 to 55 percent predicted; or the maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiac or respiratory limitation).  A 100 percent rating is warranted if FEV-1 is less than 40 percent of predicted value; or, FEV-1/FVC less than 40 percent; or, DLCO (SB) is less than 40 percent predicted; or the maximum exercise capacity is less than 15 milliliter/kilogram/minute oxygen consumption (with cardiac or respiratory limitation); or, cor pulmonale; or, right ventricular hypertrophy; or, pulmonary hypertension; or episode(s) of acute respiratory failure; or outpatient oxygen therapy is required.  38 C.F.R. § 4.97, Diagnostic Code 6899-6604

At the October 2012 Board videoconference hearing, the Veteran testified that he could no longer walk up and down the steps continuously or walk a block and a half without becoming exhausted and out of breath.  See October 2012 Hearing Transcript at 9.  He reported that he breathes heavily at night, so much so that his wife sometimes wakes him up because it is too loud.  Id. at 10.

The Veteran's wife also testified at the October 2012 Board videoconference hearing.  She testified that on his bad days, the Veteran remains in his wheelchair, which is about three times per week.  Id. at 11.  The Veteran's wife stated he is always short of breath, and any type of stress, such as putting on his shoes, causes him to make deep breathing noises.  Id. at 12.

Again, the Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr, supra.  The Board also acknowledges the Veteran's wife is competent to provide evidence regarding the symptoms she has observed.  To that extent, the Board finds the Veteran's and his wife's lay statements regarding the symptoms of his spontaneous pneumothorax competent and credible.  However, the Board is unable to accord their lay statements any probative weight because it does not address the Veteran's symptomatology in terms of the criteria described in 38 C.F.R. § 4.97, Diagnostic Code 6899-6604.  In that respect, neither the Veteran nor his wife is competent to render a medical diagnosis or opinion on complex medical questions of FEV, FVC, DLCO (SB), etc.  38 C.F.R. § 4.97, Diagnostic Code 6899-6604; see also Jones, supra. 

With respect to the rating criteria prescribed by Diagnostic Code 6899-6604, the most probative medical evidence of record are the November 2009 VA Examination Report, the October 2014 VA Examination Report, and the March 2015 VA Addendum Opinion. 

At the November 2009 VA examination, the Veteran reported that as a result of his spontaneous pneumothorax, he experienced shortness of breath, night sweats, which occur once every two months, and mild hemoptysis, which occurred two weeks prior when he had a bad cold.  See November 2009 VA Examination Report.  However, he denied persistent fever, cough with sputum, pain or discomfort over the chest area on exertion.  Id.  While the Veteran stated he was taking Coumadin for the condition he denied using oxygen.  Id.  

The examiner conducted a pulmonary function test (PFT), during which she noted the Veteran provided a good effort.  Id. The PFT revealed FEV-1 of 50 percent before bronchodilator and 44 percent after, FVC of 70 percent before bronchodilator and 87 percent after, and FEV-1/FVC of 57 percent before bronchodilator and 40 percent after.  Id.  The examiner noted that DLCO was not done as the PFT results were sufficient to evaluate the Veteran's pulmonary status.  Id.  She advised that there were no discrepancies between the PFT findings and her clinical evaluation and concluded that the FEV-1/FVC more accurately reflects the severity of the Veteran's condition.  Id.  Further, the examiner noted that the chest x-rays showed a vague increase in the density of the upper right lobe, the right hilum was at its upper limits of normal size, and that hyperinflation was consistent with chronic obstructive pulmonary disease (COPD).  Id.  On physical examination, his breath sounds were symmetric, there were no rhonchi or rales, and the expiratory phase was within normal limits.

The examiner concluded the Veteran's spontaneous pneumothorax at the time of examination was asymptomatic.  Id.  She explained her objective findings were based on a normal exam and chest x-ray finding of hyperinflation consistent with COPD and PFT finding of obstructive lung disease.  Id.  The examiner specifically ruled out any complication such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, and chronic respiratory failure.  Id.

At the October 2014 VA examination, the Veteran reported that he experienced acute shortness of breath and chest pain as a result of his spontaneous pneumothorax.  See October 2014 VA Examination Report.  As a result, he advised that he went to the emergency room recently and was hospitalized.  Id.  The Veteran also reported using inhalers daily.  Id.  

The examiner noted the Veteran had a chest tube.  Id.  While the examiner noted the Veteran was taking Spiriva and Albuterol, she noted that his condition did not require the use of corticosteroid medication.  Id.  

The examiner documented a primary diagnosis of COPD while noting the Veteran's prior diagnosis of spontaneous pneumothorax.  Id.

In reviewing an August 2014 chest x-ray, the examiner noted the Veteran's heart was a normal size; the presence of aortic calcifications; the lungs were well aerated and demonstrated unchanged right apical pleuroparenchymal thickening, but was otherwise clear; the airway and upper abdomen were clear; and there were mild degenerative changes throughout.  Id.  Most significantly, the examiner noted the pulmonary vasculature was normal.  Id.

The examiner noted that a PFT had been performed in July 2013, which revealed FEV-1 of 78 percent before bronchodilator and 78 percent after, FVC of 88 percent before bronchodilator and 85 percent after, FEV-1/FVC of 68 percent before bronchodilator and 71 percent after, and DLCO of 53 percent before bronchodilator.  Id.  No DLCO value is noted post-bronchodilator.  Id.  The examiner concluded the DLCO most accurately reflected the Veteran's level of disability.  Id.  

Subsequently, in March 2015, another VA examiner provided an addendum opinion to the October 2014 VA Examination Report.  See March 2015 VA Addendum Opinion.  This examiner again noted the Veteran's spontaneous pneumothorax has resolved.  Id.  He went on to opine that it is less likely than not that pneumothorax that is resolved cannot cause COPD.  Id.  Further, the examiner concluded that 100 percent of the Veteran's pulmonary deficit is from COPD.  Id.  

The Veteran submitted medical evidence confirming the hospitalization he reported at the October 2014 VA examination from R.M.C.  Documentation from 
R.M.C. during December 2012 reveals the Veteran was hospitalized for chest pains, at which time decreased right-sided lung sounds were noted so a chest tube was inserted to resolve the pneumothorax.  See December 12, 2014 Emergency Room Discharge Summary.  After the chest tube was inserted, the Veteran experienced recurrence and resolution of his pneumothorax .  See December 12, 2014 Emergency Room Discharge Summary (Veteran's hospitalized due to underlying pneumothorax, but following a chest tube insertion appeared to be resolving); see also December 17, 2014 Department of Medical Imaging Consultation (no residual pneumothorax noted); see also December 18, 2014 Department of Medical Imaging Consultation (worsening of right-sided lateral pneumothorax noted since last consultation at 10:00 a.m., but no significant pneumothorax evident at 12:34 p.m.); see also December 19, 2014 Department of Medical Imaging Consultation (minimal pneumothorax noted); see also December 20, 2014 Department of Medical Imaging Consultation (no significant residual or recurrent pneumothorax evident); see also December 21, 2014 Department of Medical Imaging Consultation (no recurrent pneumothorax evident); see also December 22, 2014 Department of Medical Imaging Consultation (small right apical pneumothorax noted); see also December 23, 2014 Department of Medical Imaging Consultation (no current pneumothorax noted); see also December 24, 2014 Department of Medical Imaging Consultation (recurrent right pneumothorax noted).  The last medical documentation from R.M.C. is the December 25, 2014 Department of Medical Imaging Consultation, indicating a complete resolution of  right tension pneumothorax since December 24, 2014.

Aside from the December 2012 hospitalization, the medical evidence of record does not show an increase in severity of the Veteran's spontaneous pneumothorax.  The November 2009 and October 2014 VA examinations are consistent with each other.  The November 2009 VA examiner concluded the Veteran's spontaneous pneumothorax at the time of examination was asymptomatic, and attributed the PFT findings to hyperinflation consistent with COPD following a chest x-ray.  See November 2009 VA Examination Report.  Then in October 2014, that examiner noted the Veteran's pulmonary vasculature was normal, indicating a resolution of the Veteran's spontaneous pneumothorax.  See October 2014 VA Examination Report.  Further, the October 2014 examiner indicated a primary diagnosis of COPD while noting the Veteran's prior diagnosis of spontaneous pneumothorax.  Id.  While the Veteran had a DLCO of 53 percent before bronchodilator during the October 2014 VA examination, from the March 2015 VA Addendum Opinion, it is clear that is wholly attributed to the Veteran's COPD.  Id.  

The Board notes the Veteran submitted a July 2009 VA Pulmonary Procedure Report, which contained the results of a July 2009 PFT. This PFT revealed FEV-1 of 96 percent before bronchodilator and 94 percent after, FVC of 103 percent before bronchodilator and 102 percent after, FEV-1/FVC of 73 percent before bronchodilator and 72 percent after, and DLCO of 54 percent before bronchodilator.  See July 2009 VA Pulmonary Procedure Report.  This PFT indicated there was no overall airflow limitation.  Id.  While the DLCO of 54 percent triggers consideration of a 60 percent disability rating, this PFT did not indicate what, if any, pulmonary conditions were associated with these results.  Id.  Therefore, while the Board finds this PFT is competent evidence, the Board is unable to accord it any significant probative value.  See Fagan, 573 F.3d at 1287 (holding that the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility and is not a means of reconciling actual conflict or a contradiction in the evidence).

While the Veteran also submitted medical evidence of an exhale study, for which he was compensated, the medical documentation received by the Board does not provide information relevant to the rating criteria prescribed by Diagnostic Code 6899-6604.  38 C.F.R. § 4.97; see also Atlanta VAMC Medical Records.  As a result, while the Board finds the exhale study competent evidence, the Board is unable to assign it any significant probative value.

The evidence indicates there is a distinct period during which the Veteran's spontaneous pneumothorax increased in severity; December 12, 2012 to December 24, 2012, during which time the Veteran was hospitalized for an acute respiratory failure.  However, the evidence shows that as of December 25, 2012,  there was complete resolution of the Veteran's right tension pneumothorax.  Therefore, while the Board has considered the possibility of a staged rating, the Board finds that it is not warranted given the short duration of the increase in severity, that is, 13 days. See Hart, supra.  The length of this hospital also does not warrant the assignment of a temporary 100 percent evaluation since the stay did not exceed 21 days.  See 38 C.F.R. § 4.29 (2016).  Moreover, the other medical evidence of record shows the overall level of disability has been consistent, if not completely resolved.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for an increased rating for residuals of spontaneous pneumothorax, currently rated as 10 percent disabling.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  

The Board has also considered whether this issue should be referred for consideration of extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); see Thun, supra.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of spontaneous pneumothorax with the established criteria found in the Rating Schedule.  The Board finds the ratings criteria fully address the severity and symptomatology reported by the Veteran and noted by medical professionals.  Therefore, a referral for extraschedular evaluation is not required.  38 C.F.R. § 3.321(b)(a).


ORDER

An increased rating for internal derangement of the left knee, currently rated as 10 percent disabling is denied.


An increased rating for residuals of spontaneous pneumothorax currently rated as 10 percent disabling is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


